Citation Nr: 9931361	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  97-12 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left leg disability.

3.  Entitlement to an increased (compensable) rating for 
residuals of a fractured pelvis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1954 to 
December 1957.  By rating decision in June 1972, the Roanoke, 
Virginia RO denied service connection for a back disability.  
The veteran was notified of that decision by letter dated 
that same month; however, he failed to file a timely appeal 
therefrom and that action became final.   See 38 C.F.R. 
§§ 20.302, 20.1103.

In January 1980, the veteran requested that the claim for 
entitlement to service connection for a back disability be 
reopened.  By rating decisions in January 1980 and November 
1980, the Roanoke, Virginia RO denied service connection for 
a back disability.  The November 1980 rating decision also 
denied service connection for a left leg disability.  These 
determinations were upheld by a Board of Veterans' Appeals 
(Board) decision dated in May 1982.  

In October 1984, the veteran requested that the claim for 
entitlement to service connection for a left leg disability 
be reopened.  By rating decision in May 1985, the Huntington, 
West Virginia RO again denied service connection for a left 
leg disability.  The veteran was notified of that decision by 
letter dated in June 1985; however, he failed to file a 
timely appeal therefrom and that action became final.

In April 1987, the veteran requested that the claim for 
entitlement to service connection for a back disability be 
reopened.  By rating decision in July 1987, the Roanoke, 
Virginia RO denied service connection for a back disability.  
This determination was upheld by a Board decision dated in 
October 1989.

In July 1990, the veteran requested that the claim for 
entitlement to service connection for a back disability be 
reopened.  By rating decision in September 1990, the 
Huntington, West Virginia RO again denied service connection 
for a back disability.  The veteran was notified of that 
decision by letter dated that same month; however, he failed 
to file a timely appeal therefrom and that action became 
final.

Recently, the veteran requested that the claims for 
entitlement to service connection for a back disability and a 
left leg disability be reopened.  In addition, the veteran 
filed a claim for an increased (compensable) rating for 
residuals of a fractured pelvis.  This matter comes before 
the Board on appeal from a February 1997 rating decision by 
the Roanoke, Virginia RO that determined that no new and 
material evidence had been submitted to reopen claims for 
entitlement to service connection for a back disability and 
entitlement to service connection for a left leg disability, 
and denied an increased (compensable) rating for residuals of 
a fractured pelvis.


FINDINGS OF FACT

1.  In a June 1972 rating decision, the RO, in pertinent 
part, denied entitlement to service connection for a back 
disability; the veteran did not appeal this denial.

2.  Entitlement to service connection for a back disability 
was denied by rating decisions in January 1980 and November 
1980; the Board upheld these determinations by decision dated 
in May 1982.

3.  Entitlement to service connection for a back disability 
was denied by rating decision in July 1987; the Board upheld 
this determination by decision dated in October 1989.

4.  Entitlement to service connection for a back disability 
was denied by rating decision in September 1990; the veteran 
did not appeal this denial.

5.  Evidence added to the record since September 1990 
includes evidence that is relevant and probative of the issue 
at hand, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.

6.  The veteran is service connected for residuals of a 
fractured pelvis.

7.  The veteran's private physicians have diagnosed the 
veteran to have a back disability related to his service-
connected residuals of a fractured pelvis.


CONCLUSIONS OF LAW

1.  A September 1990 rating decision that denied service 
connection for a back disability is final.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.303, 3.310, 20.302(a), 20.1103 (1999).

2.  Evidence received since September 1990 is new and 
material and the claim for service connection for a back 
disability is reopened.  38 U.S.C.A. §§ 1110, 1131, 5107, 
5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim of entitlement to service connection for a back 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied an application to reopen a claim for service 
connection for a back disability in September 1990, finding 
that no new and material evidence had been submitted.  The 
veteran was notified of that decision by letter of the same 
month; however, he failed to file a timely appeal therefrom 
and that action became final.  See 38 C.F.R. § 20.302.  

The claim, however, will be reopened if new and material 
evidence has been submitted since the last final decision on 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).  The issue of new and material 
evidence must be addressed in the first instance by the Board 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 
9 Vet. App. 167, 171 (1996) (applying an identical analysis 
to claims previously and finally denied, whether by the Board 
or by the RO).

In determining whether new and material evidence has been 
submitted, the Board must conduct a two-part analysis.  Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, it must be 
determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
Under applicable regulation:

[n]ew and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) and Evans v. Brown, 9 Vet. App. 273 (1996).  
It should also be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Second, if it is determined that the evidence is new and 
material, the Board must reopen the veteran's claim and 
evaluate the merits of that claim in light of all the 
evidence, both old and new.  Masors v. Derwinski, 2 Vet. App. 
181, 185 (1992).

At the time of the original denial of service connection in 
1972, the RO held that the evidence did not establish that 
the veteran's back disability was incurred in or aggravated 
during active service.  The veteran's applications to reopen 
were denied on numerous occasions from 1980 to 1990, 
including an October 1989 Board decision, which held that the 
evidence did not establish that the veteran's back disability 
was incurred in or aggravated during active service, nor did 
the evidence presented establish an etiological relationship 
between the veteran's back disability and service-connected 
residuals of a fractured pelvis.  Evidence submitted 
subsequent to those denials includes 1996 and 1997 statements 
by Dr. E. Briggs Allen, Jr. and Dr. Thomas B. Cortellesi, the 
veteran's private physicians.  In Dr. Cortellesi's December 
1996 statement, he opined that the veteran's "fracture of 
the pelvis has caused a malalignment of his lumbosacral spine 
which has lead to his lumbar disc disease."  In Dr. Allen's 
January 1997 statement, he opined that the veteran's back 
"condition was initiated from his fractured pelvis in 1954.  
This has caused a short left leg which would caused [sic] a 
mechanical imbalance in the spine creating the lumbar disc 
disease inwhich [sic] he has experienced causing the 
subsequent surgeries."  In Dr. Cortellesi's June 1997 
statement, he opined that the "initial injury in 1954 is 
probably the underlying culprit to [the veteran's back] 
problem now, most likely probable to during healing of the 
pelvis there is probable malalignment of his lumbosacral 
spine which has lead to the lumbar disc disease."

The Board concedes that the above evidence submitted in 
support of the veteran's attempt to reopen his claim is "new" 
as it reflects the current status of the veteran's back 
disability and contains statements from treating physicians, 
Drs. Cortellesi and Allen, not heretofore of record.  
Furthermore, these medical opinions that the veteran's back 
disability is related to his service-connected residuals of a 
fractured pelvis have not previously been considered by the 
Board, although they essentially reach the same conclusions 
advanced by Dr. G. S. Kanwal in a September 1984 statement 
and by Dr. S. C. Kotay in a February 1988 statement, which 
were previously considered by the Board in October 1989.  In 
addressing a similar factual scenario, the United States 
Court of Appeals for Veterans Claims (Court) has directed 
that corroborating medical opinions are not cumulative of the 
earlier opinions but rather should be considered as relevant 
and probative evidence as to the issue of the veteran's 
entitlement to service connection.  The Court held that:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches.  
In the facts before us in this case, even 
though the corroborating statements reach 
a conclusion previously considered by the 
Board, the additional examination and 
medical skill underlying the physician's 
opinion brings new significance to the 
sum total of the evidence.

Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993), citing 
Paller v. Principi, 3 Vet. App. 535 (1992).

In light of the above holding, the Board concludes that the 
additional documentation submitted since the September 1990 
rating decision, specifically 1996 and 1997 statements from 
Drs. Cortellesi and Allen, is both new and material as to the 
issue of service connection for a back disability and is, 
thus, sufficient to reopen the veteran's claim as to this 
matter.  Accordingly, all of the evidence must be considered 
on a de novo basis.  Manio, supra.

In addition, the Board concludes that, in view of the 1996 
and 1997 statements from Drs. Cortellesi and Allen, it may at 
least be said that the veteran has presented a plausible 
claim for service connection.  Accordingly, the Board 
concludes that the veteran's claim for service connection is 
well grounded.  See Caluza v. Brown, 7 Vet. App. 498 (1995); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  However, for 
the reasons set forth in the remand below, additional 
development is warranted in compliance with VA's duty to 
assist the veteran with this well-grounded claim.  
38 U.S.C.A. § 5107(a) (1999).

ORDER

Insofar as new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
back disability, the claim is reopened, and the claim for 
service connection for a back disability is well grounded.  
To this extent the appeal is granted.


REMAND

Once it has been determined that new and material evidence 
has been submitted to reopen a claim, the Board must now 
determine whether the evidence of record, both old and new, 
supports the veteran's claim for entitlement to service 
connection for a back disability.

VA has a duty to assist the appellant in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the duty 
to assist the appellant in obtaining and developing available 
facts and evidence to support his claim includes obtaining 
adequate VA examinations.  The Court also stated that the 
Board must make a determination as to the adequacy of the 
record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

The veteran contends that the RO erred when it failed to 
grant service connection for a back disability.  He claims 
that his current back disability is a direct result of his 
service-connected residuals of a fractured pelvis.  It should 
also be noted that, while the provisions of 38 C.F.R. 
§ 3.310(a) (1999) speak in terms of proximate causation of 
disability due to service-connected disease or injury, 
consideration of possible aggravation must also be 
undertaken.  Even if a definite opinion of no proximate cause 
is provided, there are nevertheless instances when a non-
service-connected disorder may be aggravated by a service-
connected disability.  In such instances, a claimant is to 
"be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  The Board finds that a VA orthopedic examination 
is needed to ascertain the nature and etiology of the 
veteran's back disability.  The medical opinion sought on 
remand must address not only the question of causation, but 
also the question of aggravation.  

The Board notes that the veteran also contends that the RO 
erred by failing to grant service connection for a left leg 
disability.

It is noted that the Court in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991) set forth a test that required that, in 
order to reopen a previously denied claim, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin at 174.  

In holding that the claim had not been reopened, the RO 
clearly relied on the Colvin test, noting in the February 
1997 rating action and the March 1997 statement of the case 
the following language:  

In order to reopen a claim, new and 
material evidence must be presented.  
Evidence is considered new when it is not 
merely cumulative of other evidence on 
record, and is considered material when 
it is relevant and probative of the issue 
at hand.  To justify a reopening of a 
claim on the basis of new and material 
evidence, there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the 
evidence, both new and old, would change 
the outcome.

The Board notes, however, that in a recent decision, Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
concluded that in the Colvin decision, the Court 
impermissibly ignored the definition of "material evidence" 
adopted by VA (in 38 C.F.R. § 3.156) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(38 U.S.C.A. § 5108) and, without sufficient justification or 
explanation, rewrote the statute to incorporate the 
definition of materiality from an altogether different 
benefits scheme.  Hence, the Federal Circuit overruled the 
Colvin test for purposes of reopening claims for the award of 
veterans' benefits.

In reaching this conclusion, the Federal Circuit further 
observed that "not only did the [C]ourt's adoption of the 
Colvin test improperly negate the regulation implemented by 
[VA], it may undermine the operation of the veterans' 
benefits system by altering its traditional character, making 
it more difficult for veteran claimants to submit additional 
evidence for Board consideration."  Hodge, supra.

In view of this recent decision by the Federal Circuit, the 
veteran's application to reopen the previously denied claim 
for service connection for a left leg disability must be 
remanded for a determination as to whether the evidence 
submitted by the veteran is "material" as defined under 
38 C.F.R. § 3.156(a) (1999) rather than under Colvin.  

The veteran also contends that an increased (compensable) 
rating is warranted for his service-connected residuals of a 
fractured pelvis.  The medical evidence of record contains 
many references to increased pain in the veteran's pelvis.  
For example, in a claim for increased rating received by the 
RO in January 1997, the veteran stated that he has "severe 
pain" associated with his service-connected pelvis 
disability.  In a Notice of Disagreement received by the RO 
in March 1997, the veteran stated that he has "constant 
pain" in his pelvis.  He indicated that he takes medication 
and receives shots for the pain.  The veteran further stated 
that he has "severe problems in trying to climb steps or to 
stand or walk even for short distances."

Arguments made by the veteran such as those mentioned above 
imply that the veteran experiences difficulties beyond that 
described by the available record.  In such instances, the 
provisions of 38 C.F.R. § 4.40 (1999) require that 
examinations be conducted that adequately portray not only 
the identifiable anatomical damage, but also the functional 
loss experienced by the veteran.

More specifically, any examination of musculoskeletal 
disability done for rating purposes must include certain 
findings and conclusions that have heretofore been overlooked 
in the VA examinations of record.  In the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Court specifically pointed 
out that such examinations must include consideration of all 
factors identified in 38 C.F.R. §§ 4.40, 4.45 (1999).  Id.  

In addition, the Court has stated that where an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Board notes that the veteran has not 
been examined by VA since filing a claim for an increased 
rating in January 1997.  Although further delay is 
regrettable, an additional VA examination is warranted to 
ensure a fully informed decision regarding the veteran's 
claim.

The case is consequently REMANDED for the following action:

1.  The RO should contact the veteran and 
have him identify (names, addresses and 
dates) any sources of VA or non-VA 
treatment or examination for residuals of 
a fractured pelvis since 1997.  The RO 
should then secure copies of all 
identified records and associate them 
with the claims folder.

2.  Thereafter, the veteran should 
undergo a special VA orthopedic 
examination to determine the current 
nature and severity of his service-
connected residuals of a fractured 
pelvis.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with 
the examination.  To the extent that is 
possible, the examiner should distinguish 

for the record all symptoms and abnormal 
findings attributable to residuals of a 
fractured pelvis from other non-service-
connected disabilities.  The examiner 
should fully describe any weakened 
movement, excess fatigability and 
incoordination present.  Determinations 
on whether the veteran's pelvis exhibits 
pain with use should be noted and 
described.  If feasible, the 
determinations concerning pain, weakness, 
fatigability and incoordination should be 
portrayed in terms of the degree of 
additional range of motion loss of a 
specific joint or joints.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  All indicated tests 
and x-ray examinations should be 
conducted.

3.  The veteran should also undergo a 
special VA orthopedic examination to 
determine the nature of the veteran's 
back disability.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should render an opinion for the 
record as to (a)whether it is at least as 
likely as not that any currently found 
back disability was caused by the 
service-connected residuals of a 
fractured pelvis and, (b) if not directly 
caused, whether it is at least as likely 
as not that the veteran's residuals of a 
fractured pelvis caused the back 
disability to be more severe and, if so, 
the extent of the increase in severity.  
All findings and opinions should be 
reconciled with the evidence already of 
record.  All indicated tests and x-ray 
examinations should be conducted.


4.  Following completion of the 
foregoing, the RO must 
review the claims folder and ensure that 
the foregoing development has been 
completed.  If any development is 
incomplete, appropriate corrective action 
should be implemented.  

5.  Thereafter, the RO should 
readjudicate the veteran's claims.  In 
readjudicating the issue of whether the 
appellant has submitted new and material 
evidence sufficient to reopen a claim of 
entitlement to service connection for a 
left leg disability, the RO should 
consider whether the evidence submitted 
by the appellant is "material" as 
defined under 38 C.F.R. § 3.156(a) (1999) 
rather than under Colvin.  If any claim 
is denied, a supplemental statement of 
the case should be issued.  The appellant 
should be given an opportunity to respond 
thereto.

Thereafter, this case should be returned to the Board.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals







